Exhibit 10.11
 
 
BLACKWATER MIDSTREAM CORP.
 
SECRETARY'S CERTIFICATE
 
 
The undersigned, Dale Chatagnier, Secretary of Blackwater Midstream Corp., a
Nevada corporation (the "Company"), does hereby certify as follows:
 
1.
Attached hereto as Exhibit A is a true, complete and correct copy of the
resolutions adopted by the Directors of the Company, dated as of July 9, 2010,
approving the purchase of NuStar Terminals Operations Partnership L.P.'s assets
at the Brunswick, Georgia Terminal to, pursuant to an Asset Purchase Agreement
dated April 1, 2010 (“Agreement”). Such resolutions have not been amended,
altered, modified, or revoked and remain in full force and effect on the date
hereof.

 
2.
On and as of the date hereof, the person whose name appears below is a duly
elected, qualified, and acting officer of the Company and holds the office set
forth opposite its name, and the signature appearing opposite its name is its
genuine signature or an accurate facsimile thereof.

 
Name
Title
Signature
 
Dale Chatagnier
 
Secretary
 
/s/ Dale Chatagnier
 



 
IN WITNESS WHEREOF, I have hereunto set my hand effective as of the 15th day of
July, 2010.
 


 
/s/ Dale Chatagnier
Dale Chatagnier, Secretary
 
ATTEST:


 
/s/ Michael D. Suder
Michael D. Suder, President
 
 
 
1

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
RESOLUTION
 
 
2

--------------------------------------------------------------------------------

 
 
UNANIMOUS CONSENT RESOLUTIONS
OF THE DIRECTORS OF
BLACKWATER MIDSTREAM CORP.




PURCHASE OF ASSETS AND
ASSUMPTION OF LEASE OBLIGATIONS
AT BRUNSWICK, GEORGIA FACILITY FROM
NUSTAR TERMINALS OPERATIONS PARTNERSHIP L.P.


The undersigned, being all of the members of the Board of Directors of
Blackwater Midstream Corp., a Nevada corporation (the "Company"), hereby take
the following actions and adopt the following resolutions by unanimous consent
pursuant to the Nevada Corporations Code and the By-Laws of the Company:


WHEREAS, the Company is the Manager of Blackwater Georgia, L.L.C., a Georgia
limited liability company (“Blackwater Georgia”);


WHEREAS, Blackwater Georgia has entered into that certain Asset Purchase
Agreement with Nustar Terminals Operations Partnership L.P. ("NuStar"), dated as
of April 1, 2010 (the “Purchase Agreement”) pursuant to which Blackwater Georgia
will acquire certain assets from NuStar related to a storage facility situated
in Brunswick, Georgia (the "Assets"), and assume lease obligations on lands and
improvements described on the attached Exhibit A (the land and improvements
located thereon shall be collectively referred to as the "Property"); and


WHEREAS, the Purchase Agreement provides, among other things, that the Company
shall guarantee the prompt payment and performance of any and all obligations of
Blackwater Georgia arising under the Purchase Agreement, including without
limitation, Blackwater Georgia's indemnification obligations under Article IX of
the Purchase Agreement.


NOW, THEREFORE, BE IT:


RESOLVED, that Blackwater Georgia purchase the Assets from, and assume the lease
obligations with respect to the Property of, NuStar and/or from any other
persons, firm, corporation, or entity with or without legal warranties for the
price and sum of One Million Eight Hundred Thousand and No/100 ($1,800,000.00)
Dollars, cash, plus the assumption of certain additional obligations and
liabilities of NuStar set forth in the Purchase Agreement;
 
RESOLVED, that the President or Secretary of the Company, or such person's duly
appointed attorney-in-fact (each an "Authorized Signatory"), be, and he is
hereby, authorized and directed to do any and all things deemed necessary or
advisable and in the best interest of the Company, in its capacity as the
manager of Blackwater Georgia, in connection with the said purchase and
assumption from NuStar, including without limitation, execute an assignment and
assumption of lease, assignment and bill of sale, assignment and assumption of
permits and contracts, and/or assumption and release agreement, containing such
terms, conditions, limitations, provisions, and/or restrictions as he may, in
his sole and uncontrolled discretion, deem necessary, proper, and/or advisable,
and to enter into any and all other agreements and to do and perform any and all
other acts which he may, in his sole and uncontrolled discretion, deem
necessary, proper, and/or advisable to carry out the intent of these
resolutions, the execution thereof by said Manager to fully evidence the
Company’s approval thereof;
 
 
3

--------------------------------------------------------------------------------

 


FURTHER RESOLVED, that the aforesaid Authorized Signatory be, and he is hereby
authorized and directed to bind the Company on a Continuing Guaranty whereby the
Company absolutely and unconditionally guarantees to NuStar the prompt payment
and performance of any and all obligations of Blackwater Georgia arising under
the Purchase Agreement, including without limitation, Blackwater Georgia's
indemnification obligations under Article IX of the Purchase Agreement;


FURTHER RESOLVED, that the seal of the Company and the attestation of the
signature of the Authorized Signatory by the Secretary or an Assistant Secretary
of the Company will not be necessary, but if the seal or such attestation is
required by any party in connection with any of the transactions contemplated by
these resolutions, the Secretary or any Assistant Secretary of the Company is
hereby authorized to attest, for and on behalf of the Company, the signature of
the Authorized Signatory upon any instrument, document or other writing executed
on behalf of the Company by the Authorized Signatory and to affix the seal of
the Company thereto;


FURTHER RESOLVED, that the officers of the Company are hereby severally
authorized to (a) sign, execute, certify to, verify and acknowledge, deliver,
accept, file and record any and all instruments and documents, and (b) take, or
cause to be taken, any and all such action, in the name and on behalf of the
Company, as, in any such officer's judgment, is necessary, desirable or
appropriate in order to consummate the transactions contemplated by or otherwise
to effect the purposes of the foregoing resolutions; and


This Unanimous Consent Resolution may be executed in one or more counterparts
and each shall be deemed an original for all purposes and all of which together
shall constitute one and the same Unanimous Consent Resolution.
 

--------------------------------------------------------------------------------

 
This Unanimous Consent of all the Directors is dated as of July 9, 2010.
 

  /s/ Christopher A. Wilson   /s/ Michael D. Suder      Christopher A. Wilson  
Michael D. Suder                         /s/ Herbert N. Whitney    /s/ Mathijs
Van Houweninge      Herbert N. Whitney   Mathijs Van Houweninge  

 
 
4
 
 
 